MEMORANDUM **
Donald Strom (“Strom”) appeals the district court’s denial of his motion for summary judgment, and the district court’s grant of summary judgment in favor of the Shintech Appellees. ERISA’s notice provision requires notice to pension plan participants if there is a “significant reduction” in their future benefit accruals. 29 U.S.C. § 1054(h)(1) (1999). The Third Amendment to the pension plan adopted Model 3, which froze benefit accruals for employees, effective January 1, 1989, until a new formula was adopted under Amendment No. 5. Strom commenced his employment with Shintech December 4, 1989, nearly one year after the Third Amendment froze benefit accruals. As a result, the old formula never applied to Strom, and there was never a “significant reduction” to his frozen benefit accruals. Strom failed to raise a material issue of fact regarding his entitlement to notice, or the calculation of his benefits. Accordingly, the district court properly denied Strom’s motion for summary judgment and properly granted Appellees’ motion for summary judgment. Navellier v. Sletten, 262 F.3d 923, 941 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.